>r
                     FOURTE3TCTH COURT OF AP?EAI. S . I N BOUSTOB, TEfCA3                    FILED IN""—
                                                                                       14th COURT OFAPPEALS
                               COA    NUMBER:       14-15--0Q437-CV                        HOUSTON. TEXAS
                                      TRIAL COURT #: 76312-1
                                                                                           OCT 19 2015
                             RICHARD" A.DUNSMORE              -    APPELLANT

                                                    vs .
                                                                                       CHRISTOPHER A. PRINE
                                                                                   .          CLERK
                                 M-. (MADE-LINE) ORTIZ, Et Al - APPErL^F-"


                 PER; TEXAS CIVIL PRACTICE AND REMEDIES CODE § 14.004
                         Affidavit Relating toFPrevious Filings

TO:CLERK OF and JUSTICES       OF    the   FOURTEENTH             COURT OF    APPEALS


DAT THE TIME OF FILING CASUSE #:76312-1,I had Not Filed Any Other Lawsuit.
(2)77164-1 was about the allegation of Systematic FRAUD by the TDCJ-CID and
WSD to submit Inflated Claims-through the TDCJ FEDERAL FUNDS COMMITTEE and
to Self Justifv Pork Barrell Programs.
                                                      The Other Lawsuit was(B)Richard A.
Dunsmore,Cause # 77164-1 *vs.Brad Livingston,et al,-in the 412th Judicial
District Court of Brazoria County /Texas, _v _ _ ,         „*•,...
                                                           (C)Defendants were Brad Livingston                 ,
William Stevens and Rissie Owens (D)The case was DISMISSED on Chapter 14
Grounds just like this o»e//MTS AppEAL was mm afc the EXACT WMB as the
14-15-00444-CY APPEAL.

NOTErlt should be notated,,and Documentation has been provided to YOU .-that the
PARTY-RICHARD A,DUNSMORE>APPELLANT suffers from Multiple Disabilities-Both
Mental and Medical,, and BEFORE this Court does ANYTHING.. It should assume a
PATRIAE PARENTIS ROLE and Appoint an Attorney Ad Litem in ALL of the Dunsmore
APPEALS as there is some Really Crazy Things gooing on involving the JUDGES-
(We are on the 3rd One SOFAR) of the 412th Judicial District Court.

                  FOR MORE INFORMATION/Go To:                www.       theinnocent3.com

UNSWORN DECLARATION:                       •   t*


                       I,Richard A.Dunsmore,Pro Se-TDCJ #:1826868,Incarcerated in
Brazoria County,State of Texas, -Declare Under Penalty of Perjury t/fat the
Information above is True and Correct*To the Best of>JU.tdp01J9t -     PASSPORT                                       Tuesday , Octobe r 06,         2015,    :
                                                                                                         3 :56:06   AM


CSINIB02/CINIB02    TEXAS DEPARTMENT OF CRIMINAL JUSTICE             10/06/15
U9T/YJA9229                IN-FORMA--PAUPERIS DATA                   08:.55:58
TDCJ#: 01826868 SID#: iD6526120 LOCATION : TERRELL          INDIGENT DTE : 09/11,/15
NAME: DUNSMORE,RICHARD A                 ]BEGINNING PERIOD: 04/01/15
PREVIOUS    TDCJ NUMBERS:,                                                      O
CURRENT.BAL:            '0 .00 TOT HOLD         AMT:              •:      •0 .00      3MTH TOT DEP:             202 .13
6MTH DEP:              454 .32   6MTH AVG BAL:                                2 .30   6MTH AVG DEP:              75 .72
MONTH HIGHEST     BALANCE 'TOTAL    DEPOSITS              MONTH HIGHEST                BALANCE TOTAL DEPOSITS
09/15         50.,00               52.13                  06/15           "         50 .00             52 .92
08/15         50.,00               50.00                  05/15                     50 .00             98 .29
07/15         50.,00             100.00                   04/15                     89 .02            100 .93
PROCESS    DATE    HOLD AMOUNT        HOLD      DESCRIPTION




STATE OF TEXAS COUNTY OF flra^f1Ot
ON THIS THE {^DAY OF Ocl^hoO<5>Q& I CERTIFY THAT THIS DOCUMENT IS A TRUE,
COMPLETE,AND UNALTERED COPY MADE BY ME OF INFORMATION CONTAINED IN THE
COMPUTER DATABASE REGARDING THE OFFENDER'S ACCOUNT.                                  NP SIG:
PF1-HELP PF3-END ENTER NEXT TDCJ NUMBER:                                        OR SID NUMBER:


                                                  ti.k).ilw*>
                                               MITZI JEAN
                                                  WILSON
                                           Notary Public State of Texas
                                             My Commission expires
                                                    09/17/2018

                                     Notary Without Bond
RICHARD A. DUNSMORE, PRO SE
C.tVtERRELL UNIT/#1826868
1300 F.M.655(Brazoria Co).
ROSHARON   , TEXAS   77583                                          1   '     •   »i